Appeal from an amended order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered March 6, 2007 in a proceeding pursuant to RFTL article 7. The *1497amended order, among other things, set aside the assessments of three contiguous tax parcels comprising industrial property located at 4777 Dewey Avenue in the Town of Greece.
It is hereby ordered that the amended order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Martoche, J.P., Smith, Peradotto, Pine and Gorski, JJ. [See 19 Misc 3d 1125(A), 2007 NY Slip Op 52552(U).]